DETAILED ACTION

Currently pending claims are 1 – 20.


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/26/2021 has been entered.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 6 – 9, 14 – 17 & 19 – 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Telkle et al. (U.S. Patent 10,108,968). 

            As per claim 9 (& Claim 1 and 17), Telkel teaches computing device comprising: 
one or more processors; and 
a computer-readable medium storing a plurality of computer-executable components that are executable by the one or more processors to perform a plurality of actions, the plurality of actions comprising: 
receiving configuration data and identification data for physical resources of a managed network, wherein the configuration data includes physical resource configuration information that relates to one or more computing devices in the manaqed network (Telkel: Figure 1A / E-136 & E-150, Col. 3 Line 16 – 18, Col. 36 Line 39 – 48, Col. 37 Line 5 – 17 and Col. 1 Line 66 – Col. 2 Line 10:
(a) Telkle teachs providing a plurality of advertisers (physical computing devices) over a managed network through a website operator (Telkle: Figure 1A / E-136 & E-150 and Col. 3 Line 16 – 18);
(b) Telkle teachs receiving the confiquration data of the advertiser by the website operator (comprising a fraudulent advertiser account detection entity) that includes the property attributes such as the IP address, the country (location) of the IP address, the timezone offset with the country of the IP address, which constitutes the physical resource configuration information (Telkle: see above & Col. 36 Line 39 – 48); and 
(c) Telkle also teachs receiving the the advertiser account identification data such as advertiser account ID, associated payment card ID and etc. (Telkle: see above & Col. 37 Line 5 – 17) so as to determine a potential fraudulent online advertisement activity based on, at least, an elapsed time interval between deposits used to fund the advertiser account created (Telkle: see above & Col. 37 Line 16 – 17) in accordance with the timezone w.r.t. the country of the IP address of the advertiser (i.e. whether logically associated with each other between the property attributes and behaviral attributes w.r.t. the target adveriser (Telkle: see above & Col. 1 Line 66 – Col. 2 Line 10) and as such
 receiving instrumentation data of packet traffic in the managed network (Telkle: see above & Col. 11 Line 1 – Col 12 Line 9); 
receiving account information of the managed network (Telkle: see above & Figure 1B); 
analyzing the received instrumentation data for violation of a fraud detection policy that prevents malicious or fraudulent online advertisement activity by at least determininq whether the received instrumentation data of packet traffic whose detected actual physical source location contradicts the received account information of the identified account information (Telkle: see above & Figure 3A, Col. 13 Line 1 – 11, Col. 36 Line 35 – 48, Col. 2 Line 20 – 39 and Col. 4 Line 32 – 56: detecting an on-line fraudulent (suspected) advertiser account based on comparing an agreement between its associated behavior attribute(s) and account configuraton data by analyzing (a) its packet traffic of the IP address of the device used (captured) during communication with other processor-based devices over the network (Col. 13 Line 1 – 11) and (b) the configured IP address country / state of the advertiser account information (Col. 36 Line 35 – 48)).   

As per claim 14, and also claim 6, Tekle also taught analyzing the instrumentation data comprises detecting content in the instrumentation data that is incongruous with an identity of a sender of the content (e.g., see col. 2 (lines 2-11), col. 5 (lines 1-25), col. 8 (lines 1-16), col. 13 (lines 8-10 “IP address”), col. 16 (lines 31-39), and col. 33 (lines 1-33)).

As per claim 15, and also claim 7 and claim 19, Tekle also taught analyzing the instrumentation data comprises using the configuration data and the identification data of the physical resources in the managed network to identify a physical location associated with content of the instrumentation data and to detect an identity of a sender of the content that is incongruous with the determined physical location (e.g., see col. 13 (lines 1-10 “IP address”), col. 16 (lines 31-39), and col. 33 (lines 1-33)) since IP addresses are also mapped to physical locations (i.e., “.se” would be Sweden).

As per claim 16, and also claim 8 and claim 20, Tekle also taught the account information comprises a service level agreement (SLA) of a particular account, wherein analyzing the received instrumentation data to detect a violation of the fraud detection policy comprises identifying data traffic from the particular account that violates the SLA of the particular account (e.g., see col. 11 (lines 29-49)).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 2 – 5, 10 – 13 & 18 are rejected under 35 U.S.C.103 as being unpatentable over Telkle et al. (U.S. Patent 10,108,968), in view of Jenson et al. (U.S. Patent 2018/0218283).  

             As per claim 2, claim 10, and claim 18, while Tekle taught the instrumentation data comprises graphical content and textual content associated with the graphical content (e.g., see col. 11 (lines 29-49 {i.e., text embedded in the still image or video})), Tekle did not teach analyzing the instrumentation data comprises detecting textual content that is incongruous with the associated graphical content as taught per Jenson’s paragraph [0035], paragraph [0036], paragraph [0041], paragraph [0042], and paragraph [0063], for example.
             It would have been obvious to one skilled in the data processing art, prior to this application’s effective filing date, to have combined the teachings of Tekle and Jenson because they both were directed toward the problem of advertisement fraud detection. 

As per claim 3, claim 11, Jenson also taught analyzing the instrumentation data comprises identifying an object in an image that violates the fraud detection policy (e.g., see paragraph [0035], paragraph [0036], paragraph [0041], paragraph [0042], and paragraph [0063]), for example.

As per claim 4 and claim 12, sentiment is a subset of behavior (happy actions, behavior, reflex happy sentiments) as covered by Jenson in paragraph [0034], for example.

As per claim 5 and claim 13, machine learning was taught by Jenson in his Abstract and paragraph [0026] to paragraph [0030], for example.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONGBIT CHAI whose telephone number is (571)272-3788. The examiner can normally be reached Monday - Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn D. Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



---------------------------------------------------
                  /Longbit Chai/
           Longbit Chai E.E. Ph.D.
    Primary Examiner, Art Unit 2431
                   No. #2329 – 2022
---------------------------------------------------